November 24, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          DATRIL BOSTON, Appellant

NO. 14-14-00124-CV                          V.

    BRYCE DANIEL, INC. D/B/A FAST & FREE REAL ESTATE, Appellee
                ________________________________

       Today the Court heard its own motion to dismiss the appeal from the
judgment signed November 8, 2013 dismissing Cause No. 2008-74789 for want of
prosecution. The record shows that the judgment was signed after the trial court
lost plenary power over the case; thus, the judgment is void. We therefore order
the appeal DISMISSED. We deny appellant Datril Boston’s motion to vacate the
final judgment rendered in Cause No. 2011-34714.

      We order appellant Datril Boston to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.